Patterson, J.:
The plaintiff, a boy five years of age, in charge of another lad about eleven years old, attempted to cross from the west to the east side of Sixth avenue at about the southerly corner of Third street. There was a wagon and a car proceeding on the westerly or downtown track, and also a car preceded by a wagon moving northward on the easterly or uptown track. The boys waited to allow the wagon on the westerly track to pass and then stepped into the space between the two tracks; the wagon that was going northward also passed and then they attempted to cross the easterly track. The elder boy crossed in safety, but the younger, just as he reached the easterly rail, was struck by the off horse, was knocked down, run over, and when he was taken up he was lying under the car between the front and rear wheels and directly under the fourth seat from the front. His injuries were very serious. There was evidence to show that the horses were being driven at a rapid rate of from ten to twelve miles an hour and that the driver was urging them on. The attribution of negligence is that the driver should have stopped the car so as to have avoided the accident, and that he might have done so.
When this case was before us on a former appeal, it appeared in evidence that when the boys were standing in the space between the two tracks the car was distant somewhere from twenty to forty feet from them, and it was held that if that were so, and there being nothing to obstruct the driver’s view, if he, regardless of the child’s position, urged his horses at a rapid rate of speed with the result that one of them struck and injured the boy before he could cross the east rail, there was enough to carry the case to the jury on the subject of the defendant’s negligence. (29 App. Div. 335.) Upon an examination of the present record, I find that there is in it the same evidence on the subject of the distance of the car from the boys while they were standing in the space between the tracks as appeared in the record of the first trial, but the plaintiff’s witnesses are contradicted, and there is an irreconcilable conflict of evidence upon that subject. Eldridge, the elder boy, swears that when he *40and the plaintiff got between the tracks they looked to see where the car was and that it was by the barber shop on the east side of Sixth avenue. That barber shop is about thirty feet south of the southerly crossing of Third street. He said on his cross-examination, it was “ past the barber shop by that time.” Joseph Merchant, a witness for the plaintiff, testified that when he saw the two boys in motion between the two tracks the car was away from them about thirty to thirty-five feet; that the horses of the car were moving very fast; that the driver of the ear was whipping them up with his lines. This witness also swears that he had experience in riding and driving horses.
The theory of the defense was, and there was evidence to sustain it, that when the boys attempted to cross the second track they were only about seven or eight feet in front of the car horses. The driver .of the car swears that when he first saw the boys the plaintiff was running towards his car, looking towards it, and that his head was directed away from the car, and that he was about fifteen or twenty feet away from the Third street crossing, and that there was a space of about ten feet between the heads of the horses drawing the car and the wagon in front of it on the track. It was a plain conflict of evidence for the consideration of the jury, and it is not shown to a demonstration, as the defendant’s counsel insists, that the accident could not have been avoided by the defendant’s driver, nor is the verdict against the whole evidence in view of the condition of the testimony as above suggested.
On the question of contributory negligence the case was properly one for the jury. It is contended by the defendant that the elder boy was guilty affirmatively of some negligence which should prevent a recovery. I find nothing specific in the record to establish that contention directly, nor does it result inferentially. Counsel for the defendant asked the court to charge “ that, assuming the Eldridge boy was a proper person to take the Gumby boy out, that then any negligence on the part of the Eldridge boy, while he was in charge of the Gumby boy, would bar a recovery,” and that “ any contributory negligence at the time of the occurrence upon the part of the Eldridge boy ” would bar a recovery, and the court so charged. The court also instructed the jury that the Eldridge boy was chargeable with a degree of intelligence and a breadth of *41judgment which was commensurate with his years, and that view of the law was assented to by both sides.
I am not able to find in this record anything that would authorize the court to say, as matt&r of law, that there was negligence on the part of Eldridge in attempting to cross the easterly track with the younger child, under the circumstances, as they must have been found by the jury. Counsel for the defendant, by not excepting, assented to the proposition of law laid down by the judge that the elder boy was required to exercise only such judgment as could be expected of a child of his years, and it was for the jury to say, under all the circumstances of the case, whether he was guilty of negligence contributing to the accident in attempting to cross the track with the younger boy as and when he did.
A colored clergyman by the name of Tompkins was called as a witness for the defendant and swore that the plaintiff ran immediately in front of the horses of the downtown car, and in so doing ran into the horses of the uptown car. On his cross-examination he was asked if he did not go to see the plaintiff's grandmother and solicit her to retain a colored lawyer, a friend of his, to bring an action against the defendant, and if he did not say that if that lawyer was employed he, Tompkins, would be a witness for the plaintiff, and that he would be a witness for the railroad company if the case were not given to his legal friend. These questions were answered in the negative. Thereafter, the grandmother was called as a witness, and she was permitted to testify that Tompkins had stated to her the several things above mentioned which he had denied on his cross-examination. It is urged that it was error to admit this testimony of the grandmother on the ground that Tompkins could not be contradicted as to collateral matter. It was not collateral matter. The evident intent was to show that Tompkins was a hostile witness, and that his hostility was inspired by the fact that his friend was not employed as an attorney to bring an action. “ The hostility of a witness towards a party against whom he is called may be proved by any competent evidence. It may be shown by cross-examination of the witness, or witnesses may be called who can swear to facts showing it. There can be no reason for holding that the witness must first be examined as to his hostility, and that then, and not till then, witnesses may be called to contradict *42him.” (People v. Brooks, 131 N. Y. 325.) In Miles v. Sackett (30 Hun, 68) it is remarked that “in Starks v. People (5 Denio, 106) it was said that ‘it is always competent to show the relations which exist between the witness and the party against, as well as the one for, whom he was called.’ And this principle was approved in Newton v. Harris (2 Seld. 345). The same point was considered in Cameron v. Montgomery (13 Serg. & Rawle, 128). And it was. there stated by Tilghman, C. J., that ‘ a party against whom a witness is produced has a right to show everything which may in the slightest degree affect his credit.’ In Schultz v. Third Avenue Railroad Company (89 N. Y. 250) it is said, “ Inquiry into the state of the feelings of a witness toward either party is not collateral, and may always be made.”
The judgment and order appealed from should be affirmed, with costs.
Van Brunt, P. J., and Laughlin, J., concurred; Ingraham, J., dissented.